DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-6, 9-10, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasumasa, et al. (JP2007231345A, hereinafter referred to as “Yasumasa”) in view of Hui, Weijun (NPL “Ultra-Fine Grained Steels”, hereinafter referred to as “Hui”). The English language translation of Yasumasa provided with IDS 07/01/2020 is being relied upon.
Regarding claims 5 and 18, Yasumasa teaches a steel, comprising, in mass% ([0007, 0018, 0019, 0028, 0052] and Table 2 – sample 2): 
Element
Instant claims
Sample 2
Yasumasa ranges
Relationship
C
0.55-0.92% 
0.68%
0.6-1.5%
Overlapping
Si
0.10-2.00% 
0.25%
0.1-1.0%
Falls within
Mn
 0.10-2.00% 
0.36%
0.1-1.5%
Falls within
P
0.030% or less 
0.010%
up to 0.05%
Encompassing
S
0.030% or less 
0.004%
up to 0.03%
Same
Cr
1.10-2.50% 
1.51%
0.5-2.0%
Overlapping
Al
0.010-0.10% 
0.022%
0.005-0.1%
Encompassing
Fe and impurities
balance
balance
balance
-


	Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Furthermore, Yasumasa teaches that C in the range of 0.6-1.5% is effective for ensuring hardness necessary for obtaining a sufficient fatigue life in a hardened part without deteriorating workability before quenching [0014], Cr in the range of 0.05-2.0% is effective for 
Yasumasa teaches a structure of the steel after quenching being a dual phase structure of martensitic structure and spheroidized carbide [0043]. As Yasumasa teaches a structure having a main constituents of martensite and spherical carbide, and the only carbide content disclosed undergoes spheroidization [0010], it follows that close to all of the total carbide content (~100%) in the steel of Yasumasa is expected to be spheroidized, and thus meet 90% of cementite particles being spheroidized cementite particles as claimed. Furthermore, Yasumasa teaches the spheroidized carbides having an aspect ratio of 3.0 or less [0034], encompassing the claimed aspect ratio range of 1.5 or less, and establishing a prima facie case of obviousness. See MPEP 2144.05(I). Yasumasa teaches that adjusting an aspect ratio of the spheroidized carbides to be 3.0 or less is effective for improving workability and suppressing austenite grain growth during quenching [0034]. 
Yasumasa discloses the steel samples as having an average carbide diameter of 0.6 µm [0047], and furthermore, Fig. 1 shows that all carbide particles over 1 µm fall below a 0.10 proportion to the total particles, or below 10%, in the steel materials [0030], such that at least 90% of all carbide particles fall at or below 1 µm. In considering these teachings, it would be expected that in the steel of Yasumasa, at least 90% of the spheroidized cementite particles on the prior austenite grain boundaries would have a particle size of 1 µm or less.
Yasumasa is concerned with refining the prior austenite grain size [0036]; however, Yasumasa is silent on a proportion of a number of spheroidized cementite particles on the prior austenite grain boundaries to a total number of cementite particles being 20% or less. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steel of Yasumasa and reduced the number spheroidized carbides on the prior austenite grain boundaries as taught by Hui, such that a proportion of the number of spheroidized cementite particles on the prior austenite grain boundaries to a total number of cementite particles would be 20% or less and further 8-20% (claim 18), since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The skilled artisan would have been motivated to reduce the grain boundary carbides in this way in order to improve delayed fracture resistance in the steel (Hui Sec. 6.3.2, pg. 321). See MPEP 2144.05(II)(B).
Regarding claims 6 and 14-16, Yasumasa teaches the steel further comprising, in mass% ([0021, 0022], and Table 1 – example 5): 
Element
Claimed Invention
Yasumasa ranges
Relationship
Ni
0.10-1.50% (claim 6)
1.0% or less
Overlapping 

0.01-0.08% (claim 15)

Encompassing
Mo 
0.05-2.50% (claim 6)
1.0% or less 
Overlapping

0.3-2.50% (claim 16)


V
0.01-0.50% (claims 6, 14)
0.11% or less 
Overlapping



Regarding claims 9, 10, and 17, Yasumasa teaches the steel having a prior austenite grains size of 3.5 µm or less [0007], overlapping with the claimed grain size range of 1-5 µm (claims 9 and 10) and encompassing the claimed range of 1-2 µm (claim 17). Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Furthermore, Yasumasa teaches that adjusting the prior austenite grain size to be 3.5 µm or less is effective for improving rolling fatigue life of the steel [0032]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the prior austenite grain size in the steel of Yasumasa in view of Hui to be values shared between the disclosed and claimed ranges as doing so would improve the rolling fatigue life of the steel. 
Regarding claim 13, Yasumasa teaches the steel achieving a hardness of 700 HV or more [0037], which when converted, provides 58.5 HRC or more, meeting the claimed range. 
Regarding claim 19, Yasumasa is concerned with improving and securing toughness based on steel composition [0022, 0026]. Furthermore, in considering that the steel of Yasumasa shares a substantially similar composition, microstructure, and hardness property with the claimed steel, it would be possess or render obvious a Charpy impact value of 51 J/cm3 or more as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 

Response to Arguments
Applicant's arguments filed 01/11/2021 with regards to the rejections under 35 U.S.C 103 over Yasumasa in view of Hui have been fully considered but they are not persuasive.
Applicant argues that generally, cementite particles on prior austenite grain boundaries are larger than other cementite particles and as such, Figure 1 of Yasumasa does not provide a basis for obviousness of the feature in the amended claim 5 of at least 90% of spheroidized cementite particles on the prior austenite grain boundaries having a particle size of 1 µm or less. The examiner does not concur. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP 716.01(c)(II). Furthermore, as applied in the 103 rejection above, Fig. 1 of Yasumasa explicitly sets forth that carbides larger than 1 µm make up less than 10% of the total carbide content in steel of Yasumasa. Additionally, Yasumasa discloses the steel samples having an average spheroidized carbide diameter of 0.6 µm [0047]. 
Applicant argues that in the present application, the steel is gas cooled (rapidly cooled) to 600ºC after being held at 1000ºC, thus generating fine pearlite, and when spheroidizing annealing is performed on the steel with fine pearlite, features of the amended claim 5 are achieved; however, Yasumasa fails to disclose or render obvious such a heat treatment. The examiner does not concur. It is note that the aforementioned heat treatment is not a claimed feature of the invention. Furthermore, Applicant has provided no evidence to show that such a heat treatment is critical for achieving the claimed features.  Particularly, in the instant specification applicant’s inventive and comparative examples all undergo the same heat treatment [0034]; however, the comparative examples do not meet all of features of the amended 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736